Index United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-QSB (Mark one) [X] Quarterly Report under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2008 [ ] Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission File Number:0-11914 CAPRIUS, INC. (Exact name of small business issuer as specified in its charter) Delaware 22-2457487 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One UniversityPlaza, Suite 400, Hackensack, NJ07601 (Address of principal executive offices)(Zip Code) Issuer’s telephone number:(201) 342-0900 N/A (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) filed all reports required to be filed under Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by a checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
